Case 3:19-cv-16458-FLW-DEA Document 60 Filed 01/15/21 Page 1 of 14 PageID: 1078




                                                              January 15, 2021

 Via: ECF

 Hon. Freda L. Wolfson, Chief U.S.D.J.
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

        Re:     California State Teachers Retirement System, v. Novo Nordisk, Inc.
                Docket No. 3:19-cv-16458 (FLW)(DEA)

 Dear Chief Judge Wolfson:

         As the Court is aware, I represent California State Teachers Retirement System
 (“Applicant”) in connection with the above proceeding. Please accept this update on the
 compliance of respondent Novo Nordisk, Inc. (“NNI”) to the discovery ordered by the Court. Late
 last week NNI produced an electronic link to allow us to download certain electronically stored
 information evidently culled from the production in the pending shareholder class action against
 Novo Nordisk A/S. In re Novo Nordisk Securities Litig., No. 17-209 (D. N.J.) (the “ADR Class
 Action”). NNI also provided to us a protocol for the exchange of electronically stored information
 negotiated in the ADR Class Action and confirmed that the production was prepared in accordance
 with that protocol. While our discovery vendor had questions regarding certain issues in the
 preparation of the production, on Wednesday NNI’s counsel provided some answers to those
 questions. We are still waiting for more information from our vendor, which I hope will be
 forthcoming.

          Unfortunately, despite our repeated requests, NNI has not produced copies of deposition
 transcripts and related exhibits from the ADR Class Action that contain responsive information.
 As best we understand NNI’s argument, it believes that a deposition transcript is not a document
 and, because CalSTRS did not explicitly request deposition transcripts from the ADR Class Action,
 NNI is not obligated to produce them. NNI does not take the position that the information
 contained in the deposition transcripts is not responsive, nor that those transcripts are unavailable
 to NNI – which is not surprising since NNI’s counsel here is also counsel in the ADR Class Action.

          While CalSTRS learned about the numerous depositions in the ADR Class Action that are
 likely to have highly probative information on the topics set forth in the subpoena only after it
 commenced this Section 1782 proceeding and therefore did not know to specifically call them out
 in its proposed subpoena, the definition of “document” in the subpoena certainly encompasses
 deposition transcripts and associated exhibits that contain responsive information:
Case 3:19-cv-16458-FLW-DEA Document 60 Filed 01/15/21 Page 2 of 14 PageID: 1079



 Hon. Freda L. Wolfson, Chief U.S.D.J.
 January 15, 2021
 Page 2

        “Document” or “documents” is defined to be synonymous in meaning and equal in scope
        to the usage of the term in Fed. R. Civ. P. 34(a), and includes Communications as well as
        “writings” and “recordings” (as defined by Rule 1001 of the Federal Rules of Evidence).
        A draft or non-identical copy or translation is a separate Document within the meaning of
        this term.

 A courtesy copy of the subpoena follows this letter for the Court’s convenience.

         NNI also argues that this Court rejected our request for these transcripts when the Court
 denied our Order to Show Cause to lift the stay pending appeal and compel production. [Docket
 No. 38]. As the Court may recall, however, the Court denied that Order to Show Cause on the
 grounds that it was mooted by the Court’s Order affirming Magistrate Judge Arpert’s two orders
 allowing CalSTRS’ Section 1782 application. [Docket No. 42 n.6]. Accordingly, neither this
 Court nor Magistrate Judge Arpert has ever ruled that CalSTRS is not entitled to deposition
 transcripts from the ADR Class Action that contain responsive information.

          As always, the Court’s time and attention to this matter are greatly appreciated.

                                                      Respectfully,

                                                     LAW OFFICE OF N. ARI WEISBROT LLC


                                                      By:     _____________________
                                                              N. Ari Weisbrot
 cc:    All Counsel of Record (Via ECF)




                                          Weisbrot Law
                    1099 Allessandrini Avenue, New Milford, New Jersey 07646
                  370 Lexington Avenue, Suite 2102, New York, New York 10017
               : www.weisbrotlaw.com : 201.788.6146 : aweisbrot@weisbrotlaw.com :
Case 3:19-cv-16458-FLW-DEA Document 60 Filed 01/15/21 Page 3 of 14 PageID: 1080
       Case 3:19-cv-16458-FLW-DEA  Document
             Case 3:19-cv-16458 Document 1-1 60   Filed
                                              Filed     01/15/21
                                                     08/07/19    Page
                                                               Page 1 of411
                                                                          of PageID:
                                                                             14 PageID:
                                                                                     4 1081
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                           IRUWKH
                                                                District of New Jersey
                                                                                   

             *OSF"QQMJDBUJPOPG$"-*'03/*"
             45"5&5&"$)&343&5*3&.&/5                                               &LYLO$FWLRQ1R
             4:45&.GPSBO0SEFSQVSTVBOUUP
             64$f(SBOUJOH-FBWFUP0CUBJO
             %JTDPWFSZGPS6TFJOB'PSFJHO1SPDFFEJOH

                        68%32(1$72352'8&('2&80(176,1)250$7,21252%-(&76
                          25723(50,7,163(&7,212)35(0,6(6 ,1 $&,9,/$&7,21

 7R                                                  1RYR 1RUGLVN ,QF
                   &2 7KH &RUSRUDWLRQ 7UXVW &RPSDQ\  %HDU 7DYHUQ 5RDG :HVW 7UHQWRQ 1HZ -HUVH\ 
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: <28$5(&200$1'('WRSURGXFHDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWKHIROORZLQJ
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGWRSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
PDWHULDO 6HH ([KLELW $



  3ODFH )OHLVFKPDQ %RQQHU        5RFFR //3                                              'DWHDQG7LPH
           &2 3DWULFN / 5RFFR
            6SULQJILHOG $YH 6HFRQG )ORRU 6XPPLW 1- 

     u Inspection of Premises: <28$5(&200$1'('WRSHUPLWHQWU\RQWRWKHGHVLJQDWHGSUHPLVHVODQGRU
RWKHUSURSHUW\SRVVHVVHGRUFRQWUROOHGE\\RXDWWKHWLPHGDWHDQGORFDWLRQVHWIRUWKEHORZVRWKDWWKHUHTXHVWLQJSDUW\
PD\LQVSHFWPHDVXUHVXUYH\SKRWRJUDSKWHVWRUVDPSOHWKHSURSHUW\RUDQ\GHVLJQDWHGREMHFWRURSHUDWLRQRQLW

  3ODFH                                                                                'DWHDQG7LPH



       7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

'DWH

                                   CLERK OF COURT
                                                                                            25

                                           Signature of Clerk or Deputy Clerk                                          Attorney’s signature


 7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ(name of party)   &DOLIRUQLD 6WDWH
7HDFKHUV 5HWLUHPHQW 6\VWHP                                               ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
3DWULFN / 5RFFR SURFFR#IEUOOSFRP 6XVDQ 'DYLHV VGDYLHV#IEUOOSFRP  6SULQJILHOG $YH 6HFRQG )ORRU
 Summit, New Jersey 908-516-2043
                               1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWKH
LQVSHFWLRQRISUHPLVHVEHIRUHWULDODQRWLFHDQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUH
LWLVVHUYHGRQWKHSHUVRQWRZKRPLWLVGLUHFWHG)HG5&LY3 D  
      Case 3:19-cv-16458-FLW-DEA  Document
            Case 3:19-cv-16458 Document 1-1 60   Filed
                                             Filed     01/15/21
                                                    08/07/19    Page
                                                              Page 2 of511
                                                                         of PageID:
                                                                            14 PageID:
                                                                                    5 1082
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R

                                                      3522)2)6(59,&(
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            ,UHFHLYHGWKLVVXESRHQDIRU(name of individual and title, if any)
RQ (date)                               

            u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                            RQ (date)                                    RU

            u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                                       

            8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
            WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                              IRUVHUYLFHVIRUDWRWDORI                    


            ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
       Case 3:19-cv-16458-FLW-DEA  Document
             Case 3:19-cv-16458 Document 1-1 60   Filed
                                              Filed     01/15/21
                                                     08/07/19    Page
                                                               Page 3 of611
                                                                          of PageID:
                                                                             14 PageID:
                                                                                     6 1083
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

                              )HGHUDO5XOHRI&LYLO3URFHGXUH F  G  H DQG J  (IIHFWLYH
F 3ODFHRI&RPSOLDQFH                                                                   LL GLVFORVLQJDQXQUHWDLQHGH[SHUW¶VRSLQLRQRULQIRUPDWLRQWKDWGRHV
                                                                                    QRWGHVFULEHVSHFLILFRFFXUUHQFHVLQGLVSXWHDQGUHVXOWVIURPWKHH[SHUW¶V
  For a Trial, Hearing, or Deposition. $VXESRHQDPD\FRPPDQGD                 VWXG\WKDWZDVQRWUHTXHVWHGE\DSDUW\
SHUVRQWRDWWHQGDWULDOKHDULQJRUGHSRVLWLRQRQO\DVIROORZV                      & Specifying Conditions as an Alternative. ,QWKHFLUFXPVWDQFHV
 $ ZLWKLQPLOHVRIZKHUHWKHSHUVRQUHVLGHVLVHPSOR\HGRU               GHVFULEHGLQ5XOH G  % WKHFRXUWPD\LQVWHDGRITXDVKLQJRU
UHJXODUO\WUDQVDFWVEXVLQHVVLQSHUVRQRU                                          PRGLI\LQJDVXESRHQDRUGHUDSSHDUDQFHRUSURGXFWLRQXQGHUVSHFLILHG
 % ZLWKLQWKHVWDWHZKHUHWKHSHUVRQUHVLGHVLVHPSOR\HGRUUHJXODUO\        FRQGLWLRQVLIWKHVHUYLQJSDUW\
WUDQVDFWVEXVLQHVVLQSHUVRQLIWKHSHUVRQ                                               L VKRZVDVXEVWDQWLDOQHHGIRUWKHWHVWLPRQ\RUPDWHULDOWKDWFDQQRWEH
 L LVDSDUW\RUDSDUW\¶VRIILFHURU                                     RWKHUZLVHPHWZLWKRXWXQGXHKDUGVKLSDQG
 LL LVFRPPDQGHGWRDWWHQGDWULDODQGZRXOGQRWLQFXUVXEVWDQWLDO               LL HQVXUHVWKDWWKHVXESRHQDHGSHUVRQZLOOEHUHDVRQDEO\FRPSHQVDWHG
H[SHQVH
                                                                                    H 'XWLHVLQ5HVSRQGLQJWRD6XESRHQD
  For Other Discovery. $VXESRHQDPD\FRPPDQG
 $ SURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRU                Producing Documents or Electronically Stored Information. 7KHVH
WDQJLEOHWKLQJVDWDSODFHZLWKLQPLOHVRIZKHUHWKHSHUVRQUHVLGHVLV         SURFHGXUHVDSSO\WRSURGXFLQJGRFXPHQWVRUHOHFWURQLFDOO\VWRUHG
HPSOR\HGRUUHJXODUO\WUDQVDFWVEXVLQHVVLQSHUVRQDQG                            LQIRUPDWLRQ
 % LQVSHFWLRQRISUHPLVHVDWWKHSUHPLVHVWREHLQVSHFWHG                         $ Documents. $SHUVRQUHVSRQGLQJWRDVXESRHQDWRSURGXFHGRFXPHQWV
                                                                                    PXVWSURGXFHWKHPDVWKH\DUHNHSWLQWKHRUGLQDU\FRXUVHRIEXVLQHVVRU
G 3URWHFWLQJD3HUVRQ6XEMHFWWRD6XESRHQD(QIRUFHPHQW                          PXVWRUJDQL]HDQGODEHOWKHPWRFRUUHVSRQGWRWKHFDWHJRULHVLQWKHGHPDQG
                                                                                        % Form for Producing Electronically Stored Information Not Specified.
  Avoiding Undue Burden or Expense; Sanctions. $SDUW\RUDWWRUQH\              ,IDVXESRHQDGRHVQRWVSHFLI\DIRUPIRUSURGXFLQJHOHFWURQLFDOO\VWRUHG
UHVSRQVLEOHIRULVVXLQJDQGVHUYLQJDVXESRHQDPXVWWDNHUHDVRQDEOHVWHSV           LQIRUPDWLRQWKHSHUVRQUHVSRQGLQJPXVWSURGXFHLWLQDIRUPRUIRUPVLQ
WRDYRLGLPSRVLQJXQGXHEXUGHQRUH[SHQVHRQDSHUVRQVXEMHFWWRWKH                ZKLFKLWLVRUGLQDULO\PDLQWDLQHGRULQDUHDVRQDEO\XVDEOHIRUPRUIRUPV
VXESRHQD7KHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGPXVW                  & Electronically Stored Information Produced in Only One Form. 7KH
HQIRUFHWKLVGXW\DQGLPSRVHDQDSSURSULDWHVDQFWLRQ²ZKLFKPD\LQFOXGH              SHUVRQUHVSRQGLQJQHHGQRWSURGXFHWKHVDPHHOHFWURQLFDOO\VWRUHG
ORVWHDUQLQJVDQGUHDVRQDEOHDWWRUQH\¶VIHHV²RQDSDUW\RUDWWRUQH\ZKR             LQIRUPDWLRQLQPRUHWKDQRQHIRUP
IDLOVWRFRPSO\                                                                        ' Inaccessible Electronically Stored Information. 7KHSHUVRQ
                                                                                    UHVSRQGLQJQHHGQRWSURYLGHGLVFRYHU\RIHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQ
  Command to Produce Materials or Permit Inspection.                            IURPVRXUFHVWKDWWKHSHUVRQLGHQWLILHVDVQRWUHDVRQDEO\DFFHVVLEOHEHFDXVH
    $ Appearance Not Required. $SHUVRQFRPPDQGHGWRSURGXFH                        RIXQGXHEXUGHQRUFRVW2QPRWLRQWRFRPSHOGLVFRYHU\RUIRUDSURWHFWLYH
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWR             RUGHUWKHSHUVRQUHVSRQGLQJPXVWVKRZWKDWWKHLQIRUPDWLRQLVQRW
SHUPLWWKHLQVSHFWLRQRISUHPLVHVQHHGQRWDSSHDULQSHUVRQDWWKHSODFHRI        UHDVRQDEO\DFFHVVLEOHEHFDXVHRIXQGXHEXUGHQRUFRVW,IWKDWVKRZLQJLV
SURGXFWLRQRULQVSHFWLRQXQOHVVDOVRFRPPDQGHGWRDSSHDUIRUDGHSRVLWLRQ          PDGHWKHFRXUWPD\QRQHWKHOHVVRUGHUGLVFRYHU\IURPVXFKVRXUFHVLIWKH
KHDULQJRUWULDO                                                                  UHTXHVWLQJSDUW\VKRZVJRRGFDXVHFRQVLGHULQJWKHOLPLWDWLRQVRI5XOH
    % Objections. $SHUVRQFRPPDQGHGWRSURGXFHGRFXPHQWVRUWDQJLEOH                E  & 7KHFRXUWPD\VSHFLI\FRQGLWLRQVIRUWKHGLVFRYHU\
WKLQJVRUWRSHUPLWLQVSHFWLRQPD\VHUYHRQWKHSDUW\RUDWWRUQH\GHVLJQDWHG
LQWKHVXESRHQDDZULWWHQREMHFWLRQWRLQVSHFWLQJFRS\LQJWHVWLQJRU               Claiming Privilege or Protection.
VDPSOLQJDQ\RUDOORIWKHPDWHULDOVRUWRLQVSHFWLQJWKHSUHPLVHV²RUWR               $ Information Withheld. $SHUVRQZLWKKROGLQJVXESRHQDHGLQIRUPDWLRQ
SURGXFLQJHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQLQWKHIRUPRUIRUPVUHTXHVWHG         XQGHUDFODLPWKDWLWLVSULYLOHJHGRUVXEMHFWWRSURWHFWLRQDVWULDOSUHSDUDWLRQ
7KHREMHFWLRQPXVWEHVHUYHGEHIRUHWKHHDUOLHURIWKHWLPHVSHFLILHGIRU           PDWHULDOPXVW
FRPSOLDQFHRUGD\VDIWHUWKHVXESRHQDLVVHUYHG,IDQREMHFWLRQLVPDGH              L H[SUHVVO\PDNHWKHFODLPDQG
WKHIROORZLQJUXOHVDSSO\                                                                LL GHVFULEHWKHQDWXUHRIWKHZLWKKHOGGRFXPHQWVFRPPXQLFDWLRQVRU
       L $WDQ\WLPHRQQRWLFHWRWKHFRPPDQGHGSHUVRQWKHVHUYLQJSDUW\         WDQJLEOHWKLQJVLQDPDQQHUWKDWZLWKRXWUHYHDOLQJLQIRUPDWLRQLWVHOI
PD\PRYHWKHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGIRUDQ             SULYLOHJHGRUSURWHFWHGZLOOHQDEOHWKHSDUWLHVWRDVVHVVWKHFODLP
RUGHUFRPSHOOLQJSURGXFWLRQRULQVSHFWLRQ                                             % Information Produced. ,ILQIRUPDWLRQSURGXFHGLQUHVSRQVHWRD
     LL 7KHVHDFWVPD\EHUHTXLUHGRQO\DVGLUHFWHGLQWKHRUGHUDQGWKH        VXESRHQDLVVXEMHFWWRDFODLPRISULYLOHJHRURISURWHFWLRQDV
RUGHUPXVWSURWHFWDSHUVRQZKRLVQHLWKHUDSDUW\QRUDSDUW\¶VRIILFHUIURP       WULDOSUHSDUDWLRQPDWHULDOWKHSHUVRQPDNLQJWKHFODLPPD\QRWLI\DQ\SDUW\
VLJQLILFDQWH[SHQVHUHVXOWLQJIURPFRPSOLDQFH                                      WKDWUHFHLYHGWKHLQIRUPDWLRQRIWKHFODLPDQGWKHEDVLVIRULW$IWHUEHLQJ
                                                                                    QRWLILHGDSDUW\PXVWSURPSWO\UHWXUQVHTXHVWHURUGHVWUR\WKHVSHFLILHG
  Quashing or Modifying a Subpoena.                                             LQIRUPDWLRQDQGDQ\FRSLHVLWKDVPXVWQRWXVHRUGLVFORVHWKHLQIRUPDWLRQ
     $ When Required. 2QWLPHO\PRWLRQWKHFRXUWIRUWKHGLVWULFWZKHUH            XQWLOWKHFODLPLVUHVROYHGPXVWWDNHUHDVRQDEOHVWHSVWRUHWULHYHWKH
FRPSOLDQFHLVUHTXLUHGPXVWTXDVKRUPRGLI\DVXESRHQDWKDW                        LQIRUPDWLRQLIWKHSDUW\GLVFORVHGLWEHIRUHEHLQJQRWLILHGDQGPD\SURPSWO\
 L IDLOVWRDOORZDUHDVRQDEOHWLPHWRFRPSO\                             SUHVHQWWKHLQIRUPDWLRQXQGHUVHDOWRWKHFRXUWIRUWKHGLVWULFWZKHUH
         LL UHTXLUHVDSHUVRQWRFRPSO\EH\RQGWKHJHRJUDSKLFDOOLPLWV             FRPSOLDQFHLVUHTXLUHGIRUDGHWHUPLQDWLRQRIWKHFODLP7KHSHUVRQZKR
VSHFLILHGLQ5XOH F                                                             SURGXFHGWKHLQIRUPDWLRQPXVWSUHVHUYHWKHLQIRUPDWLRQXQWLOWKHFODLPLV
         LLL UHTXLUHVGLVFORVXUHRISULYLOHJHGRURWKHUSURWHFWHGPDWWHULIQR    UHVROYHG
H[FHSWLRQRUZDLYHUDSSOLHVRU
         LY VXEMHFWVDSHUVRQWRXQGXHEXUGHQ                                      J &RQWHPSW
    % When Permitted. 7RSURWHFWDSHUVRQVXEMHFWWRRUDIIHFWHGE\D               7KHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHG²DQGDOVRDIWHUD
VXESRHQDWKHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGPD\RQ           PRWLRQLVWUDQVIHUUHGWKHLVVXLQJFRXUW²PD\KROGLQFRQWHPSWDSHUVRQ
PRWLRQTXDVKRUPRGLI\WKHVXESRHQDLILWUHTXLUHV                                ZKRKDYLQJEHHQVHUYHGIDLOVZLWKRXWDGHTXDWHH[FXVHWRREH\WKH
          L GLVFORVLQJDWUDGHVHFUHWRURWKHUFRQILGHQWLDOUHVHDUFK              VXESRHQDRUDQRUGHUUHODWHGWRLW
GHYHORSPHQWRUFRPPHUFLDOLQIRUPDWLRQRU



                                          )RUDFFHVVWRVXESRHQDPDWHULDOVVHH)HG5&LY3 D &RPPLWWHH1RWH  
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 4 of711
                                                                   of PageID:
                                                                      14 PageID:
                                                                              7 1084



                                             EXHIBIT A

                                    DOCUMENTS REQUESTED

           Pursuant to Fed. R. Civ. P. 26, 34 & 45, and in accordance with the definitions and

 instructions set forth below, applicant California State Teachers’ Retirement System

 (“CalSTRS”) hereby requests that You produce the following documents in Your possession

 custody or control in accordance with the requirements of this Subpoena:

           1.     All Documents concerning or reflecting all communications between Novo

 Nordisk, Inc. and Novo Nordisk A/S with respect to sales and revenue targets and/or projections

 for insulin-based drugs including NovoLog®, Levemir®, and Tresiba® in the United States during

 the Relevant Time Period, including without limitation all communications and internal

 documents concerning the impact of rebates or other payments made to pharmacy benefit

 managers.

           2.     All Documents concerning or reflecting all communications between Novo

 Nordisk, Inc. and Novo Nordisk A/S with respect to prices and/or pricing of insulin-based drugs

 including NovoLog®, Levemir®, and Tresiba® in the United States during the Relevant Time

 Period, including without limitation obtaining or maintaining premium pricing for Tresiba® in

 the United States.

           3.     All Documents concerning or reflecting all communications between Novo

 Nordisk, Inc. and Novo Nordisk A/S with respect to actual sales of insulin-based drugs,

 including NovoLog®, Levemir®, and Tresiba®, in the United States during the Relevant Time

 Period.

           4.     All Documents concerning or reflecting all communications between Novo

 Nordisk, Inc. and Novo Nordisk A/S with respect to the impact of payments to pharmacy



                                                   1
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 5 of811
                                                                   of PageID:
                                                                      14 PageID:
                                                                              8 1085



 benefits managers on the prices in the United States for insulin-based drugs including

 NovoLog®, Levemir®, and Tresiba® during the Relevant Time Period.

        5.      All Documents concerning or reflecting all communications between Novo

 Nordisk, Inc. and Novo Nordisk A/S about the efficacy, safety, and/or quality of insulin-based

 drugs including NovoLog®, Levemir®, and Tresiba® during the Relevant Time Period, including

 in comparison to Competitors’ insulin-based drugs, and including all reports, analyses,

 recommendations, projections and/or estimates.

        6.      All Documents concerning or reflecting communications between Novo Nordisk,

 Inc. and Novo Nordisk A/S in preparation of financial analyses and/or projections for any public

 statements made by Novo Nordisk A/S during the Relevant Time Period including, without

 limitation annual reports, quarterly earnings reports, earnings calls, analyst calls, special calls,

 shareholder calls and analyst/investor days.



                              DEFINITIONS AND INSTRUCTIONS

        1. The meaning of all non-defined terms shall be in accordance with their ordinary and

 accepted usage.

        2.      “Relevant Time Period” means the period from February 3, 2015 through March

 1, 2017, and shall include documents and information that refer or relate to such period, even

 though prepared or published outside of the Relevant Period.

        3.      “Communication” means any oral, electronic or written transmission of

 information between persons, including but not limited to meetings, discussions, conversations,

 telephone calls, memoranda, letters, telecopies, telexes, facsimiles, conferences, e-mails or

 seminars.



                                                    2
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 6 of911
                                                                   of PageID:
                                                                      14 PageID:
                                                                              9 1086



        4.       “Document” or “documents” is defined to be synonymous in meaning and equal

 in scope to the usage of the term in Fed. R. Civ. P. 34(a), and includes Communications as well

 as “writings” and “recordings” (as defined by Rule 1001 of the Federal Rules of Evidence). A

 draft or non-identical copy or translation is a separate Document within the meaning of this term.

        5.       “Concerning” means relating to, referring to, describing, evidencing or

 constituting.

        6.       “Electronically stored information” or “ESI” means information that is stored

 electronically, regardless of the media or whether it is in the original format in which it was

 created, and shall be construed consistent with its usage in Rule 34 of the Federal Rules of Civil

 Procedure and the Committee Notes thereto.

        7.       “You,” “Your” and “Novo Nordisk, Inc.” means Novo Nordisk, Inc., a Delaware

 corporation with headquarters in Plainsboro, New Jersey, and its officers, directors, agents,

 representatives, employees, predecessors, and assigns.

        8.       “Novo Nordisk A/S” means Novo Nordisk A/S and its officers, directors, agents,

 representatives, employees, predecessors, and assigns.

        9.       The words “and” as well as “or” shall be construed disjunctively or conjunctively

 as necessary in order to bring within the scope of the document request all documents that might

 otherwise be construed to be outside its scope.

        10.      “Date” and “when” mean the exact day, month and year, if ascertainable, or if not,

 the best approximation thereof.

        11.      If an objection is made to any request contained herein, for each item or category

 objected to:

                 (a)    State the specific ground for each objection;



                                                   3
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 7 of10
                                                                  11ofPageID:
                                                                       14 PageID:
                                                                              10 1087



                  (b)    Identify each such document by giving its date, the name of each author
                         (and each addresser, if different), the name of each addressee (and each
                         recipient, if different) and by giving any other information necessary to
                         identify such document or part thereof; and

                  (c)    Provide a description of the subject matter of each document or item.

         12.      This subpoena is continuing, and to the extent that You subsequently acquire

  documents that would supplement Your responses to this request, CalSTRS requests that You

  timely serve supplemental responses pertaining to this request and produce such documents.

         13.      If any information called for by any request is withheld under any claim of

  privilege:

                  (a)    State the subject matter of the information;

                  (b)    State the basis for the claim of privilege;

                  (c)    State the part of the request to which the information is responsive; and

                  (d)     Identify each person to whom the information has been disclosed orally or
                  in writing and the circumstances of such disclosure.

         14.      In responding to these requests, you shall produce all responsive documents

  which are in your possession, custody or control, or in the possession, custody or control of

  your directors, executives, officers, partners, managing agents, agents, employees,

  a t t o r n e y s , accountants or any other representatives. A document shall be deemed to be

  within your control if you have the practical ability or legal right to secure the document or a

  copy of the document from another person having possession or custody of the document.

         15.      In responding to these requests, you shall produce documents concerning the

  Relevant Time Period irrespective of the date when those documents were created, sent, received

  or published.

         16.      Pursuant to the Federal Rules of Civil Procedure, you are to produce for



                                                    4
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 8 of11
                                                                  11ofPageID:
                                                                       14 PageID:
                                                                              11 1088



  inspection and copying by Plaintiffs original documents as they are kept in the usual course of

  business.

         17.     In responding to these requests, you shall produce all responsive documents

  available at the time of production and you shall supplement your responses as required by

  Fed. R. Civ. P. 26(e).

           18.   If any responsive document was, but no longer is, in your possession or subject

   to your control, state whether the document is: (a) missing or lost; (b) destroyed; (c)

   transferred or delivered voluntarily or involuntarily to others, along with the name or address

   of such person or entity, and at whose request such transfer or delivery was made; or (d)

   otherwise disposed of, and in each instance identify the name and address of its current or

   last known custodian, and the circumstances surrounding such disposition.

   PRODUCTION OF HARD COPY DOCUMENTS – FORMAT

           19.   Hard copy documents should be scanned as single-page, Group IV, 300 DPI TIFF

   images with an .opt image cross-reference file and a delimited database load file (i.e., .dat).

   The database load file should contain the following fields: “BEGNO,” “ENDNO,” “PAGES,”

   “VOLUME” and “CUSTODIAN.”             The documents should be logically unitized (i.e., distinct

   documents shall not be merged into a single record, and single documents shall not be split

   into multiple records) and be produced in the order in which they are kept in the usual course

   of business. If an original document contains color to understand the meaning or content

   of the document, the document shall be produced as single-page, 300 DPI JPG images with

   JPG compression and a high quality setting as to not degrade the original image. Multi-page

   OCR text for each document should also be provided. The OCR software shall maximize text

   quality over process speed. Settings such as “auto-skewing” and “auto-rotation” should be



                                                 5
Case 3:19-cv-16458-FLW-DEA  Document
      Case 3:19-cv-16458 Document 1-1 60   Filed
                                       Filed     01/15/21
                                              08/07/19    Page
                                                        Page 9 of12
                                                                  11ofPageID:
                                                                       14 PageID:
                                                                              12 1089



   turned on during the OCR process.

  PRODUCTION OF ESI
         20.     Format: Electronically stored information (“ESI”) should be produced in

  single-page, black and white, TIFF Group IV, 300 DPI TIFF images with the exception of

  spreadsheet type files, source code, audio and video files, which should be produced in native

  format. TIFFs should show any and all text and images which would be visible to the reader

  using the native software that created the document. For example, TIFFs of e-mail messages

  should include the BCC line. PowerPoint documents shall be processed with hidden slides

  and all speaker notes unhidden, and shall be processed to show both the slide and the

  speaker’s notes on the TIFF image. If an original document contains color, the document

  should be produced as single-page, 300 DPI JPG images with JPG compression and a

  high quality setting as to not degrade the original image. Parties are under no obligation to

  enhance an image beyond how it was kept in the usual course of business.

         21.     Format – Native Files: If a document is produced in native, a single- page Bates

  stamped image slip sheet stating the document has been produced in native format should also

  be provided. Each native file should be named according to the Bates number it has been

  assigned, and should be linked directly to its corresponding record in the load file using the

  NATIVELINK field. To the extent that either party believes that specific documents or

  classes of documents, not already identified within this protocol, should be produced in

  native format, the parties should meet and confer in good faith.

         22.     De-Duplication: Each party shall remove exact duplicate documents based on

  MD5 or SHA-1 hash values, at the family level. Attachments should not be eliminated as

  duplicates for purposes of production, unless the parent e-mail and all attachments are also

  duplicates. An e-mail that includes content in the BCC or other blind copy field shall not be

                                                  6
Case 3:19-cv-16458-FLW-DEA Document
     Case 3:19-cv-16458 Document 1-1 60
                                     FiledFiled 01/15/21
                                            08/07/19     Page
                                                      Page     1311
                                                           10 of  ofPageID:
                                                                    14 PageID:
                                                                            13 1090



  treated as a duplicate of an e-mail that does not include content in the content in those fields,

  even if all remaining content in the e- mail is identical. Removal of near-duplicate documents

  and e-mail thread suppression is not acceptable. De-duplication should be done across the

  entire collection (global de-duplication) and the CUSTODIAN field should list each

  custodian, separated by a semi-colon, who was a source of that document. Should the

  CUSTODIAN metadata field produced become outdated due to rolling productions, an

  overlay file providing all the custodians for the affected documents should be produced prior to

  substantial completion of the document production.

         23.     Technology Assisted Review: Predictive coding/technology-assisted- review

  shall not be used for the purpose of culling the documents to be reviewed or produced without

  notifying the requesting party prior to use and with ample time to meet and confer in good faith

  regarding a mutually agreeable protocol for the use of such technologies.

         24.     Metadata: All ESI shall be produced with a delimited, database load file that

  contains the metadata fields listed in Table 1, attached hereto. The metadata produced should

  have the correct encoding to enable preservation of the documents’ original language.

         25.     Embedded Objects: The parties should meet and confer over the inclusion or

  exclusion of embedded files from the production.

         26.     Compressed Files Types: Compressed file types (i.e., .ZIP, .RAR, .CAB, .Z)

  should be decompressed so that the lowest level document or file is extracted.

         27.     Structured Data: To the extent a response to discovery requires production of

  electronic information stored in a database, the parties should discuss methods of production best

  providing all relevant information, including, but not limited to, duplication of databases or

  limited access for the purpose of generating reports. Parties shall consider whether all relevant


                                                   7
Case 3:19-cv-16458-FLW-DEA Document
     Case 3:19-cv-16458 Document 1-1 60
                                     FiledFiled 01/15/21
                                            08/07/19     Page
                                                      Page     1411
                                                           11 of  ofPageID:
                                                                    14 PageID:
                                                                            14 1091



  information may be provided by querying the database for discoverable information and

  generating a report in a reasonably usable and exportable electronic file. A document reference

  sheet shall be provided to describe the purpose of the database and meaning of all tables and

  column headers produced.

         28.    Exception Report: The producing party shall compile an exception report

  enumerating any unprocessed or unprocessable documents, their file type and the file location.

         29.    Encryption: To maximize the security of information in transit, any media on

  which documents are produced may be encrypted. In such cases, the producing party shall

  transmit the encryption key or password to the receiving party, under separate cover,

  contemporaneously with sending the encrypted media.

         30.    Redactions: If documents that the parties have agreed to produce in native

  format need to be redacted, the parties should meet and confer regarding how to implement

  redactions while ensuring that proper formatting and usability are maintained.




                                                 8
